Citation Nr: 0806583	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed hernia.  

2.  Entitlement to service connection for a claimed lower 
back disorder.  



REPRESENTATION

Appellant represented by:	Pennsylvania Bureau of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Peters



INTRODUCTION

The veteran enlisted in February 1959 and had a period of 
active duty for training in March and April 1959 and had 
apparent active service beginning in June 1959 until he was 
discharged on July 20, 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the RO in March 2005.  

In March 2005, the RO also denied service connection for a 
testicular condition.  On his Substantive Appeal, the veteran 
only indicated disagreement with the claim of service 
connection for a hernia and back condition.  Subsequently, 
only these matters will be addressed as part of this appeal.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of an inguinal hernia or a low back disorder during 
his brief military service or for many years thereafter.  

2.  The veteran currently is not shown to have a hernia or 
related impairment that can be linked to an event or other 
incident of his service.  

3.  None of the currently demonstrated low back conditions 
including spinal stenosis, spondylolisthesis or degenerative 
changes is not shown to be due to a documented injury or 
other event during the veteran's brief period of military 
service in 1959.  




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by a 
hernia due to disease or injury that was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The veteran's low back disability including spinal 
stenosis, spondylosis, spondylolisthesis or disc degeneration 
is not due to disease or injury that was incurred in or 
aggravated by active duty for training or active duty, nor 
may any arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In December 2004, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was informed in a VA letter 
dated in September 2006 about relevant information on 
disability ratings and effective dates in the event that 
either of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issue on appeal.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of arthritis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Hernia

The medical records referable to the veteran's military 
service include examinations in February, June and July 1959.  
There is no complaint or finding of a hernia on any of these 
examinations.  Furthermore, there are no medical records that 
serve to document any related injury.  

The veteran asserts that his hernia is the result of lifting 
boxes during his period of service.  However, there is no 
competent to support these assertions or otherwise to show 
that a hernia was present during service.  

The postservice medical documentation does not show any 
current diagnosis or treatment for a hernia.  The only 
notation as it relates to the claim is a history of a hernia 
repair sometime in the 1980's noted in a report in June 2004.  

The veteran has presented assertions and lay statements 
reporting that he had "pinching" in the lower abdominal 
region since service; however, these cannot constitute 
competent evidence for the purpose of establishing the 
clinical onset of an inguinal hernia during service.  

The Board also observes in this case that many years have 
passed between service and the initial suggestion of a 
hernia.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in 
the analysis of a service connection claim).  Here, the 
recent lay statements are of little probative value when 
considered in light of the entire evidentiary record, 
including the medical records prepared during military 
service.  

Without competent evidence of hernia due to a potentially 
verifiable event in service, the claim of service connection 
for a hernia must be denied on this record.  


Lower Back Disorder

The veteran's service medical records, including an 
examination in July 1959, do not show complaints or findings 
of an acquired low back disorder.  Furthermore, none of the 
medical records prepared contemporaneously with service 
document any back injury therein.  

The veteran in this regard asserts having chronic back 
problems due to a lifting injury during service.  However, 
there is no competent evidence to support these assertions.  

There are several lay statements in the record observing that 
the veteran had complained of a sore back after service.  

However, only the medically documented history of "chronic 
low back pain" since 1991 with a discectomy in 1999 and 
current diagnoses of spinal stenosis and degenerative changes 
and a lumbar spondylolisthesis in 2000 are shown by the 
evidence on file.  Thus, the recent lay assertions of having 
had low back manifestations since service must be discounted 
as not being credible.  

While a statement from a private doctor in January 2008 
identifies a "[l]ow back injury by history from the 
service" as a "significant contributory factor" in this 
case, the background for this rather general opinion is not 
provided.  On its face, it cannot be found to present s basis 
for linking the development of any specific low back 
disability to service or otherwise for requiring further 
development by VA.  

Without competent evidence of low back injury in service or a 
continuity of symptoms or treatment thereafter, the claim of 
service connection for a low back disorder must be denied on 
this record.  

Due consideration has been given to both the veteran's 
assertions and the lay statements provided by his friends and 
family.  Although the veteran and laypersons can provide 
competent evidence as to their observations, they cannot 
constitute competent evidence to establish the etiology of 
any current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the evidence 
preponderates against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a hernia is denied.  

Service connection for lower back disorder is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


